Citation Nr: 1433955	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-21 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for spondylosis, cervical spine (cervical spine disability).

3.  Entitlement to service connection for arthritis, right elbow (elbow disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a Board hearing via video conference in April 2011.  The Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for additional evidentiary development.  

In a May 2009 statement to the RO, the Veteran specifically provided that he was admitted to the Dorn VA Medical Center (VAMC) in Columbia, South Carolina in the 1960s or early 1970s.  The claims file is absent of any VA treatment records from that time period or of any documentation that an attempt was made to obtain such records.  As there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013).

Remand is additionally necessary in order to obtain clarifying opinions on the issue of nexus regarding the Veteran's claims of entitlement to service connection for a cervical spine disability and service connection for a right elbow disability.

The Veteran was provided with an examination of the cervical spine in July 2009.  Following review of the claims file and physical examination, the examiner rendered a diagnosis of cervical spine spondylosis and opined that "the above-stated diagnoses of the . . . cervical . . . spines are related to [the Veteran's] military service."  In support of this opinion, the examiner stated that the Veteran's "[s]ervice medical records did not reveal any chronic diagnosis of these conditions nor were there injuries that showed chronicity of complaint with follow-up care until 2009."  

The examiner's opinion and supporting rationale lack the clarity necessary for the Board to adjudicate the claim.  Specifically, the opinion provided states there is a positive nexus between the Veteran's cervical spine disability and his active service, while the rationale provided directly contradicts such an opinion.  Therefore, on remand, a clarifying opinion must be obtained.

An addendum opinion is additionally necessary with respect to the Veteran's claim of service connection for a right elbow disability.  A review of the Veteran's service treatment records reveal that the Veteran reported a swollen elbow at his June 1967 separation examination.  In July 2009, the Veteran underwent a VA examination of the right elbow, and again reported that he injured it and had swelling while in service.  X-ray imaging revealed arthritis of the right elbow.  The examiner opined that the Veteran's right elbow diagnosis was related to his military service; however, as in the opinion provided with respect to his cervical spine, the examiner's supporting rationale contradicted the positive nexus opinion.  The RO subsequently obtained an addendum opinion in October 2009.  Upon review of the claims file, the examiner acknowledged the Veteran's report of a swollen elbow upon separation and of an in-service injury to the wrist and ulnar aspect of the right arm.  He then provided the following opinion:

Service medical records failed to demonstrate any chronic complaints of an elbow condition during active military service.  There is no documented complaint of any chronic elbow condition until 2009.  Although the elbow was swollen at separation, this was by self-report and not by examination.  Further report of which elbow was swollen was not specified.  Due to lack of Service medical record evidence, I believe it is less likely as not that the veteran's current diagnosis of degenerative joint disease of the right elbow was incurred in or is a result of military service.  

Though the October 2009 examiner acknowledged the Veteran's lay statement regarding swelling of his elbow, he made a point to stress that the separation examination report did not specify which elbow was swollen.  He additionally failed to acknowledge the July 2009 VA examination report in which it was noted that the Veteran reported injury to the right elbow and swelling in service.  Significantly, in rendering his opinion, the October 2009 examiner relied solely on the "lack of service medical record evidence," without fully considering the Veteran's competent statements of an in-service injury to his right elbow.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the examiner's opinion and rationale, in relying solely on the absence of medical documentation of treatment in service, is not sufficient rationale for VA purposes, and a new opinion is warranted.  

The Board additionally finds that the Veteran must be provided with a new VA examination with respect to his claim of entitlement to service connection for a right ear hearing loss disability.  The Veteran's DD 214 notes that he served as an armor crewman during active service; in-service noise exposure has been conceded.  The Veteran was provided with a VA audiology examination in June 2009, in which audiometric testing revealed a right ear hearing loss disability in accordance with VA regulatory requirements.  See 38 C.F.R. § 3.385 (2013).  Notably, the examiner did not provide an opinion as to nexus.  In July 2009, a VA examiner provided an addendum opinion stating that the Veteran's right ear hearing loss disability is not related to his military service.  In support of this conclusion, the examiner provided the following: "[n]ormal audiogram at separation.  Noise does not cause delayed onset hearing loss."  

In Hensley, the Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board notes that the June 2009 examination does not include a history or notation as to the Veteran's report of onset of hearing loss symptoms.  The claims file similarly does not contain any lay statements regarding onset.  The July 2009 examination report failed to provide any discussion of date of onset of hearing loss symptoms, and instead appears to rely on a lack of proximity between the Veteran's separation from service and the date of the June 2009 examination.  In addition, the examiner's opinion appears to improperly rely on the lack of evidence of a hearing loss disability at separation.  Accordingly, the VA examination and opinion is inadequate, and a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to specifically include all records from the William Jennings Bryan Dorn VAMC in Columbia, South Carolina, from November 1967 to January 1975.  All attempts to procure any outstanding treatment records should be documented in the claims file. 

2.  After completing the above development, the Veteran's claims file, including a copy of this Remand, should be forwarded to the July 2009 VA examiner (or a suitable substitute if unavailable) for review.  Following review, the examiner is requested to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's cervical spine disability had its onset in or is otherwise related to his active service.  

(b)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right elbow disability had its onset in or is otherwise related to his active service.  

In offering any opinions, the examiner must consider the full record and provide the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner is additionally reminded that a rationale based solely on a lack of service treatment records is not sufficient for VA adjudication purposes.  To be clear, the Veteran is competent to state that he experienced a swollen right elbow during service.  This statement is credible, and must be weighed with the remaining evidence.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Upon completion of Remand directive #1 above, schedule the Veteran for a VA examination conducted by an audiologist to determine the etiology and severity of the Veteran's current right ear hearing loss disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review in conjunction with the examination.  The examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current right ear hearing loss disorder and include a detailed description of that history in his or her report.

(b)  Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right ear hearing loss disability had onset during or was caused by his active service.

In offering any opinion, the examiner must consider the full record and provide the underlying reasons for any conclusions reached.  The examiner is additionally reminded that a rationale based solely on a lack of in-service diagnosis of hearing loss is not sufficient for VA adjudication purposes.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

